DETAILED ACTION
Claims 1-2, 5, 7-11, and 13-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Claim Objections
Claim 10 is objected to because of the following informalities: “…the outlet comprising a plurality of return ports, the outlet comprising a plurality of return ports extending through the wall of the throat portion and from the first return path and to the throat portion such that a portion of the fluid stream flowing…” should read as “…the outlet comprising a plurality of return ports such that a portion of the fluid stream flowing…”. Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 16, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2006/0213652 A1 (i.e. Shaposhnikov et al.).

In regards to claim 1, Shaposhnikov discloses: An apparatus (as shown in at least figures 19) for regulating a fluid stream flowing from a subterranean geological formation (at least abstract and paragraph [0007] introduces “…A device for improving recovery of hydrocarbons through a well by creating, regulating and maintaining under the device a calculated bottomhole pressure at a desired level and creating above the device a two-phase gas-liquid homogenous flow for efficient lifting of hydrocarbons to a surface…”), the apparatus comprising: 
	a conduit (at least 58) defining at least part of a flow path (of at least 58, such as, at least 60, 62) for the fluid stream flowing from the subterranean geological formation to a ground surface (at least abstract and paragraphs [0007, 0061-0063] introduces “…A device for improving recovery of hydrocarbons through a well by creating, regulating and maintaining under the device a calculated bottomhole pressure at a desired level and creating above the device a two-phase gas-liquid homogenous flow for efficient lifting of hydrocarbons to a surface…”; the flow path can be seen in light of the fluid flow arrows as shown in at least figures 19), the conduit comprising a first venturi nozzle (at least 42) having a converging portion (portion of at least 42 downhole of 64), a diverging portion (portion of at least 42 uphole of 64), and a throat portion (at least 66) between the converging portion and the diverging portion (as shown in at least figures 19), the throat portion having a wall (as shown in at least figures 15D & 19B), and the conduit further comprising a first return path (at least 62) including an inlet (inlet is the portion of the annular space of 62 adjacent the uphole end of at least 42) positioned downstream of the throat portion along the flow path (as shown in at least figures 19) and an outlet (at least 64) positioned upstream of the inlet of the first return path along the flow path (as shown in at least figures 19), the outlet comprising a plurality of return ports (at least paragraph [0055] introduces “…Defined within the laval nozzle 42 is at least one fluid passage 64, which fluidly couples the annular space 62 and a throat 66 of the nozzle 42”) extending through the wall of the throat portion and from the first return path and to the throat portion (as shown in at least figures 19) such that a portion of the fluid stream flowing from the inlet to the outlet enters the plurality of return ports from the first return path and enters the throat portion from the plurality of return ports (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”); and 
	wherein the first return path is sized and configured to permit the portion of the fluid stream to flow from the inlet to the outlet when the fluid stream flows through the apparatus (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”) thereby reducing a gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path as compared to a (at least abstract, paragraphs [0007, 0010, 0049-0050, 0062] introduces “…a more stable multi-dispersed structure of a two-phase gas-liquid flow is created above the device and it moves to an outlet of the well in a bubble mode without deterioration into a gas-liquid, so as to reduce weight of a mixture density and to prevent formation of a ring-like mode which negatively affects the productivity of the well”; “…When the first chamber portion 90 of the annular space 62 fills, water is transferred into the throat 66 of the laval nozzle 42 through the passages 64 defined within the nozzle 42. A mixture of gas 98 and atomized water 100 is pushed by the gas pressure through the nozzle second diffuser cone 82 and up to the well surface. The device 40 advantageously provides for an efficient method to remove waste water which condenses or is transported by the inner surface 76 of the tube 58”).

In regards to claim 10, Shaposhnikov discloses: A method for regulating a fluid stream flowing from a subterranean geological formation (at least abstract introduces “…A device for improving recovery of hydrocarbons through a well by creating, regulating and maintaining under the device a calculated bottomhole pressure at a desired level and creating above the device a two-phase gas-liquid homogenous flow for efficient lifting of hydrocarbons to a surface…”; at least abstract and paragraphs [0060-0063] introduces “…The device 40 advantageously provides for an efficient method to remove waste water which condenses or is transported by the inner surface 76 of the tube 58”), the method comprising: 
(as shown in at least figures 19) within a wellbore conduit defined by a wellbore (at least abstract introduces “…A device for improving recovery of hydrocarbons through a well…”), wherein the apparatus comprises a conduit (at least 58) defining at least part of a flow path (of at least 58, such as, at least 60, 62) for the fluid stream flowing from the subterranean geological formation to a ground surface (at least abstract and paragraphs [0007, 0061-0063] introduces “…A device for improving recovery of hydrocarbons through a well by creating, regulating and maintaining under the device a calculated bottomhole pressure at a desired level and creating above the device a two-phase gas-liquid homogenous flow for efficient lifting of hydrocarbons to a surface…”; the flow path can be seen in light of the fluid flow arrows as shown in at least figures 19), the conduit comprising a first venturi nozzle (at least 42) having a converging portion (portion of at least 42 downhole of 64), a diverging portion (portion of at least 42 uphole of 64), and a throat portion (at least 66) between the converging portion and the diverging portion (as shown in at least figures 19), the throat portion having a wall (as shown in at least figures 15D & 19B), and the conduit further comprising a first return path (at least 62) including an inlet (inlet is the portion of the annular space of 62 adjacent the uphole end of at least 42) positioned downstream of the first venturi nozzle along the flow path (as shown in at least figures 19) and an outlet6753394_13FETI/0240US (at least 64) positioned upstream of the inlet of the first return path along the flow path (as shown in at least figures 19), the outlet comprising a plurality of return ports (at least paragraph [0055] introduces “…Defined within the laval nozzle 42 is at least one fluid passage 64, which fluidly couples the annular space 62 and a throat 66 of the nozzle 42”) extending through the wall of the throat portion and from the first return path and to the throat portion (as shown in at least figures 19) such that a portion of the fluid stream flowing from the inlet to the outlet enters the plurality of return ports from the first return path and enters the throat portion from the plurality of return ports (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”); and 
	wherein the first return path is sized and configured to the portion of the fluid stream to flow from the inlet to the outlet when the fluid stream flows through the apparatus (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”) thereby reducing a gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path as compared to a (at least abstract, paragraphs [0007, 0010, 0049-0050, 0062] introduces “…a more stable multi-dispersed structure of a two-phase gas-liquid flow is created above the device and it moves to an outlet of the well in a bubble mode without deterioration into a gas-liquid, so as to reduce weight of a mixture density and to prevent formation of a ring-like mode which negatively affects the productivity of the well”; “…When the first chamber portion 90 of the annular space 62 fills, water is transferred into the throat 66 of the laval nozzle 42 through the passages 64 defined within the nozzle 42. A mixture of gas 98 and atomized water 100 is pushed by the gas pressure through the nozzle second diffuser cone 82 and up to the well surface. The device 40 advantageously provides for an efficient method to remove waste water which condenses or is transported by the inner surface 76 of the tube 58”).

In regards to claim 16, Shaposhnikov discloses: A system for regulating a fluid stream flowing from a subterranean geological formation (at least abstract and paragraph [0007] introduces “…A device for improving recovery of hydrocarbons through a well by creating, regulating and maintaining under the device a calculated bottomhole pressure at a desired level and creating above the device a two-phase gas-liquid homogenous flow for efficient lifting of hydrocarbons to a surface…”), the system comprising: 
	an apparatus (as shown in at least figures 19) comprising a conduit (at least 58) defining at least part of a flow path (of at least 58, such as, at least 60, 62) for the (at least abstract and paragraphs [0007, 0061-0063] introduces “…A device for improving recovery of hydrocarbons through a well by creating, regulating and maintaining under the device a calculated bottomhole pressure at a desired level and creating above the device a two-phase gas-liquid homogenous flow for efficient lifting of hydrocarbons to a surface…”; the flow path can be seen in light of the fluid flow arrows as shown in at least figures 19), the conduit comprising a first venturi nozzle (at least 42) including a converging portion (portion of at least 42 downhole of 64), a diverging portion (portion of at least 42 uphole of 64), and a throat portion (at least 66) between the converging portion and the diverging portion (as shown in at least figures 19), the throat portion having a wall (as shown in at least figures 15D & 19B), and the conduit further comprising a first return path (at least 62) including an inlet (inlet is the portion of the annular space of 62 adjacent the uphole end of at least 42) positioned downstream of the throat portion along the flow path (as shown in at least figures 19) and an outlet (at least 64) positioned upstream of the inlet along the flow path (as shown in at least figures 19), the outlet comprising a plurality of return ports (at least paragraph [0055] introduces “…Defined within the laval nozzle 42 is at least one fluid passage 64, which fluidly couples the annular space 62 and a throat 66 of the nozzle 42”) extending through the wall of the throat portion (as shown in at least figures 19) and from the first return path and to the throat portion such that a portion of the fluid stream flowing from the inlet to the outlet enters the plurality of return ports from the first return path and enters the throat portion from the plurality of return ports (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”), wherein the first return path is sized and configured to permit the portion of the fluid stream to flow from the inlet to the outlet when the fluid stream flows through the apparatus (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”) thereby reducing a gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path as compared to a gas volume fraction of the fluid stream upstream of the throat portion along the flow path (at least abstract, paragraphs [0007, 0010, 0049-0050, 0062] introduces “…a more stable multi-dispersed structure of a two-phase gas-liquid flow is created above the device and it moves to an outlet of the well in a bubble mode without deterioration into a gas-liquid, so as to reduce weight of a mixture density and to prevent formation of a ring-like mode which negatively affects the productivity of the well”; “…When the first chamber portion 90 of the annular space 62 fills, water is transferred into the throat 66 of the laval nozzle 42 through the passages 64 defined within the nozzle 42. A mixture of gas 98 and atomized water 100 is pushed by the gas pressure through the nozzle second diffuser cone 82 and up to the well surface. The device 40 advantageously provides for an efficient method to remove waste water which condenses or is transported by the inner surface 76 of the tube 58”).

In regards to claim 21, Shaposhnikov discloses: wherein the throat portion of the first venturi nozzle extends between a downstream end of the converging portion and an upstream end of the diverging portion, the converging portion of the first venturi nozzle converges inwardly at a converging angle toward the throat portion, the diverging portion diverges outwardly at a diverging angle from the throat portion (as shown in the cross-sectional view within at least figures 19), and each of the converging angle and the diverging angle is an acute angle (Examiner notes that the limitation is broad in nature in light of the specification, in which there are no reference point(s) to which the is being described as the “acute” angle; with that being said, if taken with respect to the longitudinal or latitudinal axis, the “converging angle” and the “diverging angle” already establishes for the angle thereof to be less than 90°).

In regards to claim 22, Shaposhnikov discloses: wherein the conduit comprises a monolithic body having the converging portion, the throat portion, and the diverging (as shown in the cross-sectional view within at least figures 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0213652 A1 (i.e. Shaposhnikov et al.).

In regards to claim 2, Shaposhnikov discloses: the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path (as depicted in figures 19).
	However, Shaposhnikov appear to be silent in regards to: wherein the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path is less than or equal to 0.40.
	Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov to include for the gas volume fraction of the fluid stream flowing downstream of the apparatus to be less than or equal to 0.40 to allow for having a controlled fluid flow environment within the apparatus for purposes of achieving optimal wellbore operational conditions and for efficiently recovering subterranean formation fluids (e.g. hydrocarbon, water, etc.).

In regards to claim 11, Shaposhnikov discloses: the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path (as depicted in figures 19).
is less than or equal to 0.40.
	Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov to include for the gas volume fraction of the fluid stream flowing downstream of the apparatus to be less than or equal to 0.40 to allow for having a controlled fluid flow environment within the apparatus for purposes of achieving optimal wellbore operational conditions and for efficiently recovering subterranean formation fluids (e.g. hydrocarbon, water, etc.).

Claims 5, 7-9, and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0213652 A1 (i.e. Shaposhnikov et al.) in view of US Publication 2015/0053410 A1 (i.e. Arellano et al.).

In regards to claim 5, Shaposhnikov discloses: the conduit further comprises the first venturi nozzle along the flow path (as shown in at least figures 19).
further comprises at least a second venturi nozzle positioned downstream of the first venturi nozzle along the flow path.
	Nonetheless, Arellano discloses: wherein the conduit further comprises at least a second venturi nozzle positioned downstream of the first venturi nozzle along the flow path (at least paragraphs [0015, 0020, 0024] and figures 3-4 introduces a plurality of venturi nozzles, at least 40, positioned downstream from one another).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov to include for the teachings of Arellano, by modifying the conduit comprising a venturi nozzle along the flow path taught by Shaposhnikov to include for a second venturi nozzle positioned downstream from the first venturi nozzle along the flow path taught by Arellano for purposes to produce hydrocarbon gases from a subterranean reservoir to a surface location (at least paragraphs [0002-0003]).

In regards to claim 7, Shaposhnikov discloses: the conduit, return path, inlet, outlet, and venturi nozzle (as shown in at least figures 19; see at least claim 1 above). Arellano discloses: wherein the conduit further comprises at least a second inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet along the flow path (at least figures 3-4 introduces a plurality of venturi nozzles 40 which each comprise of an inlet and outlet, depending on the flow of fluid downhole; elements 40 are located downstream and upstream each other with respect to the fluid flow downhole).
at least a second return path including an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path.	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov in view of Arellano to include for the conduit further comprising at least a second return path including an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path to allow for having a controlled fluid flow environment within the apparatus for purposes of achieving optimal wellbore operational conditions and for efficiently recovering subterranean formation fluids (e.g. hydrocarbon, water, etc.).

In regards to claim 8, Shaposhnikov discloses: wherein the outlet of the return path is positioned at or near the throat portion of the venturi nozzle, so as to cause the portion of the fluid stream to flow from the inlet to the outlet of the return path (at least paragraph [0054] introduces “…an annular fluid collecting space 62 is defined between the tube 58 and the exterior surface of the device 40. The lower portion of the collecting space 62 is sealed by the sealing members 52”; at least paragraphs [0054-0062] introduces “…the annular space 62 functions to collect unwanted water from the well tube 58 in liquid form. The passages 64 defined in the nozzle 42 function to transport water from the annular space 62 into the throat 66, thus allowing the atomization of the waste water by pressurized hydrocarbons through the nozzle 42”). Arellano discloses: the throat portion of the first venturi nozzle, the throat portion of the second venturi nozzle, so as to cause the portion of the fluid stream to flow from the inlet to the outlet (at least figures 3-4 introduces a plurality of venturi nozzles 40 which each comprise of a throat portion along with an inlet & outlet, depending on the flow of fluid downhole; elements 40 are located downstream and upstream each other with respect to the fluid flow downhole).
	However, Shaposhnikov in view of Arellano appear to be silent in regards to: wherein the outlet of the second return path is positioned at or near, either the throat portion of the first venturi nozzle or the throat portion of the second venturi nozzle, so as to cause the portion of the fluid stream to flow from the inlet to the outlet of the second return path.
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov in view of Arellano to include for the outlet of the second return path to be positioned at or near, either the throat portion of 

In regards to claim 9, Shaposhnikov discloses: wherein the conduit further comprises a return path including an inlet positioned downstream of the venturi nozzle along the flow path, and an outlet positioned upstream of return path along the flow path (as shown in at least figures 19; see claim 1 above). Arellano discloses: wherein the conduit further comprises an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet along the flow path (at least figures 3-4 introduces a plurality of venturi nozzles 40 which each comprise of an inlet and outlet, depending on the flow of fluid downhole; elements 40 are located downstream and upstream each other with respect to the fluid flow downhole).
	However, Shaposhnikov in view of Arellano appear to be silent in regards to: wherein the conduit further comprises at least a second return path including an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path.
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


In regards to claim 13, Shaposhnikov discloses: the conduit further comprises the first venturi nozzle along the flow path (as shown in at least figures 19).
	However, Shaposhnikov appears to be silent in regards to: wherein the conduit further comprises at least a second venturi nozzle positioned downstream of the first venturi nozzle along the flow path.
	Nonetheless, Arellano discloses: wherein the conduit further comprises at least a second venturi nozzle positioned downstream of the first venturi nozzle along the flow path (at least paragraphs [0015, 0020, 0024] and figures 3-4 introduces a plurality of venturi nozzles, at least 40, positioned downstream from one another).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov to include for the teachings of Arellano, by modifying the conduit comprising a venturi nozzle along the flow path taught by (at least paragraphs [0002-0003]).

In regards to claim 14, Shaposhnikov discloses: the conduit, return path, inlet, throat portion outlet, and venturi nozzle (as shown in at least figures 19; see at least claim 1 above). Arellano discloses: wherein the conduit further comprises at least a second inlet positioned downstream of the throat portion of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet along the flow path (at least figures 3-4 introduces a plurality of venturi nozzles 40 which each comprise of a throat portion along with an inlet & outlet, depending on the flow of fluid downhole; elements 40 are located downstream and upstream each other with respect to the fluid flow downhole).
	However, Shaposhnikov in view of Arellano appears to be silent in regards to: wherein the conduit further comprises a second return path having an inlet positioned downstream of the throat portion of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path.	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 15, Arellano discloses: wherein the second venturi nozzle has a throat portion, a converging portion upstream of the throat portion of the second venturi nozzle along the flow path and a diverging portion downstream of the throat portion of the second venturi nozzle along the flow path (at least paragraphs [0015, 0020, 0024] and figures 3-4 introduces a plurality of venturi nozzles, at least 40, positioned downstream from one another; elements 40 comprise of the converging and diverging portions therein with respect to the flow of fluid downhole).
	
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2006/0213652 A1 (i.e. Shaposhnikov et al.) in view of US Publication 2010/0096141 A1 (i.e. Brown et al.).

In regards to claim 17, Shaposhnikov discloses an apparatus and flow path (as shown in at least figures 19).
a pump positioned downstream of the apparatus along the flow path.
	Nonetheless, Brown discloses: further comprising a pump (at least 24) positioned downstream of the apparatus (section of at least 25) along the flow path (as shown in light of the fluid flow arrows in at least figures 1-2).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov to include the teachings of Brown, by modifying the downhole apparatus taught by Shaposhnikov to include for a pump to be positioned downstream of the apparatus along the flow path taught by Brown to allow for pumping well fluid from the seabed to the surface (at least paragraph [0001]).

In regards to claim 18, Shaposhnikov further discloses: the throat portion along the flow path (as shown in at least figures 19). Brown further discloses: a first phase separator (of at least 26) positioned downstream of the throat portion (at least 25, 59) along the flow path and upstream of the pump (at least 24) along the flow path (as shown in light of the fluid flow arrows in at least figures 1-2), wherein the first phase separator is sized and configured to separate at least a portion of a gas from the fluid stream (at least paragraphs [0010-0015] and figures 1-2 introduces “…As the fluid velocity increases, venturi 49 causes a reduced pressure in throat region 59. As a result of the pressure drop, a small amount of gas from the gas cap collecting above liquid level 40 will flow through extraction tube 35. The gas leaves extraction tube 35 and mixes with the liquid flowing into jet pump 26 at inlet 55, located within throat region 59. As the fluid and gas mixture passes throat region 59 and continues through divergent outlet 61 the velocity decreases and the pressure increases before passing through outlet 63 and into pump 24”).
	
In regards to claim 19, Brown further discloses: wherein the first phase separator is a gravity type separation device (at least paragraphs [0011-0015] introduces “…As the fluid velocity increases, venturi 49 causes a reduced pressure in throat region 59. As a result of the pressure drop, a small amount of gas from the gas cap collecting above liquid level 40 will flow through extraction tube 35. The gas leaves extraction tube 35 and mixes with the liquid flowing into jet pump 26 at inlet 55, located within throat region 59. As the fluid and gas mixture passes throat region 59 and continues through divergent outlet 61 the velocity decreases and the pressure increases before passing through outlet 63 and into pump 24”; “…A gravity separation occurs as the fluid flows in inlet 13 and downward in caisson 11. This results in gas freeing from the liquid and collecting in the upper portion of caisson 11”).

In regards to claim 20, Brown discloses: a phase separator positioned upstream of the throat portion along the flow path, wherein the phase separator is sized and configured to separate at least a portion of solid materials from the fluid stream (as disclosed in at least claim 20 above).
	However, Shaposhnikov in view of Brown appear to be silent in regards to: a second phase separator positioned upstream of the throat portion along the flow path, second phase separator is sized and configured to separate at least a portion of solid materials from the fluid stream.
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Shaposhnikov in view of Brown to include for a second phase separator positioned upstream of the throat portion along the flow path, wherein the second phase separator is sized and configured to separate at least a portion of solid materials from the fluid stream to allow for having a controlled fluid flow environment within the apparatus for purposes of achieving optimal wellbore operational conditions and for efficiently recovering subterranean formation fluids (e.g. hydrocarbon, water, etc.). Furthermore, the use of additional apparatuses downhole can be beneficial in case of possible failure/malfunction to other apparatuses, which can potentially save time and money rather than removing and adding the entirety of the completion tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676